Citation Nr: 9928300	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-14 064	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the period from January 1 to January 26, 1996, for a 
herniated disc at the level of the 4th and 5th lumbar 
vertebrae, with degenerative disc disease at the level of the 
5th lumbar vertebra and 1st sacral segment, and lumbar spasm, 
status post lumbar strain.

2.  Entitlement to a current evaluation in excess of 
40 percent for a herniated disc at the level of the 4th and 
5th lumbar vertebrae, with degenerative disc disease at the 
level of the 5th lumbar vertebra and 1st sacral segment, and 
lumbar spasm, status post lumbar strain. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
December 1991.  


FINDINGS OF FACT

1.  During the period from January 1 to January 26, 1996, the 
veteran's service-connected low back disability was 
characterized by no more than a mild intervertebral disc 
syndrome, with slight limitation of motion of the lumbar 
segment of the spine, and characteristic pain on motion.

2.  The veteran's current service-connected low back 
disability more nearly approximates the presence of 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, and little 
intermittent relief.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for the veteran's 
service-connected low back disability during the period from 
January 1 to January 16, 1996 is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.40, 4.59, and 
Part 4, Codes 5292, 5293, 5295 (1998).

2.  A 60 percent evaluation for the veteran's service-
connected low back disability is currently warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.40, 4.59, and Part 4, Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a rating decision of February 1993, the Regional Office 
(RO) granted service connection and a 20 percent evaluation 
for lumbosacral strain, effective from December 14, 1991, the 
date following the veteran's discharge from service.

On Department of Veterans Affairs (VA) orthopedic examination 
in June 1995, the veteran gave a history of low back pain, 
with numbness in his left lower extremity and pain radiating 
down the front of his left thigh, sometimes as far as his 
lower leg.  Reportedly, prior radiographic studies had 
disclosed the presence of certain disc changes in the 
veteran's lower back.  According to the veteran, he sometimes 
felt as if he had "no feeling in his left leg."  The veteran 
further stated that he had received no treatment for his low 
back problems, and that he experienced pain on bending and 
lifting, and on repeated heavy activities.

On physical examination, the veteran was able to get up and 
down from the examination table, and remove his shoes and 
socks without difficulty.  He walked easily on his toes and 
heels, though there appeared to be some slight lag of the 
left heel when walking on his toes.  The veteran was able to 
squat and hop without difficulty, and showed no evidence of 
any limp.  There was some tenderness in the lumbosacral 
junction area, and in the left sciatic notch and upper 
posterior left thigh.  Range of motion measurements showed 
forward flexion to approximately 80 degrees, with the veteran 
"walking down his legs" to protect his back.  When 
straightening up, the veteran showed some tightness of the 
muscles of his lumbar spine.  Anything more than 80 degrees, 
according to the veteran, resulted in pain.  The veteran's 
fingertips extended to within 4 inches of his toes.  He was 
able to extend approximately 20 degrees, and bilaterally bend 
to 30 degrees.  Bilateral rotation was to 25 degrees.  Deep 
tendon reflexes were two plus at the knees, two plus at the 
right ankle, two plus at the right plantar, and one plus at 
the left plantar, but only one plus at the left ankle.  In 
other words, the veteran's Achilles plantar reflexes were 
somewhat reduced on the left when compared to the right.  
Tests of straight leg raising were negative in the sitting 
position to 90 degrees, and in the lying position on the 
right to 90 degrees, but resulted in low back and radiating 
pain down the back of the left leg at 80 degrees.  In the 
opinion of the examiner, this constituted a "mildly positive" 
straight leg raising test on the left.  The femoral stretch 
test was negative bilaterally, and there was no evidence of 
significant muscle weakness, or of any atrophy of the thighs 
or calves.  Radiographic studies of the veteran's lumbosacral 
spine showed evidence of very small spurs at the level of the 
fifth lumbar vertebral body, with the remainder of the 
vertebrae, discs spaces, and posterior elements within normal 
limits.  The pertinent diagnosis was degenerative disc 
disease with mild radiculopathy along the left lower 
extremity.

In a rating decision of October 1995, the veteran's previous 
20 percent evaluation for lumbosacral strain was reduced to 
10 percent, effective from January 1, 1996.  

Private outpatient treatment records dated on January 30, 
1996 are to the effect that the veteran was involved in a 
motor vehicle accident three days earlier.  Reportedly, at 
that time, the veteran's vehicle was struck on the left (that 
is driver's) side, resulting in back pain.  Clinical 
assessment of the veteran's back was significant for the 
presence of palpable muscle spasm.  The pertinent clinical 
impression was "muscle spasm."  

In correspondence of late February 1996, one of the veteran's 
private physicians reported that, on February 6, 1996, the 
veteran presented himself for evaluation of symptoms arising 
from an automobile accident which occurred on January 27, 
1996.  Reportedly, the veteran was the driver of a motor 
vehicle which was struck from the left by another vehicle.  
At the time of evaluation, the veteran's primary presenting 
symptom was a constant pain in his low and midback, as well 
as his neck, which was aggravated by sitting or standing.  On 
physical examination, the veteran's superficial appearance 
was "extremely suggestive" of a patient in distress.  His 
ambulation was abnormal, with an apparent antalgic 
compensation.  Radiographic studies of the veteran's lumbar 
spine showed no evidence of any fracture or dislocation.  At 
the level of the 5th lumbar vertebra and 1st sacral segment, 
there was some evidence of intervertebral disc thinning.  The 
pertinent clinical impression was of a motor vehicle traffic 
accident involving a collision with another motor vehicle, 
resulting in primary cervicodorsal sprain/strain, with 
attendant paravertebral myofascitis and accompanying 
dorsolumbar sprain/strain.  In the opinion of the examiner, 
it was "within medical probability" that the veteran's 
injuries were related to his motor vehicle accident on or 
about January 27, 1996.

Private Magnetic Resonance Imaging (MRI) of the lumbar spine 
conducted in February 1996 revealed the presence of central 
and left-sided disc herniation at the level of the 4th and 
5th lumbar vertebrae, with posterior displacement of the 
thecal sac and fairly advanced anterior/posterior narrowing 
of the central canal.  Examination of the 5th lumbar vertebra 
and 1st sacral segment showed evidence of a diffused 
degenerative annular bulge, with mild anterior/posterior 
narrowing of the central canal.  

In correspondence of February 1996, the veteran's private 
physician wrote that the veteran's MRI of the lumbar spine 
showed significant degenerative changes at the level of the 
4th and 5th lumbar vertebrae and at the level of the 5th 
lumbar vertebra and 1st sacral segment, with subligamentous 
changes which "could be due to the (motor vehicle) accident 
in question."  In fact, subligamentous bulges tended to be 
more left-sided, so that the canal was a little more narrowed 
on that side.  Additionally noted was the presence of 
foraminal stenosis at the level of the 4th and 5th lumbar 
vertebrae and at the 5th lumbar vertebra and 1st sacral 
segment on the left.  In the opinion of the examiner, this 
certainly "fit (the veteran's) clinical symptoms."  

In correspondence of August 1996, the veteran's private 
physician wrote that, on examination early that month, the 
veteran exhibited a footdrop of 3-4/5, indicative of 
worsening on the left, as well as a slightly diminished ankle 
jerk (1/2), and positive straight leg raising of 
approximately 40 degrees on the left.  

In correspondence of early October 1996, the veteran's 
private physician wrote that, on follow-up early that month, 
the veteran continued to complain of low back pain, more 
prominent in the left leg, where the veteran exhibited a 
herniated disc at the level of the 4th and 5th lumbar 
vertebrae, with lesser changes at the level of the 5th lumbar 
vertebra and 1st sacral segment.  Reportedly, 
electromyography of the veteran's lower extremity showed more 
abnormality on the right L4 root, even though Magnetic 
Resonance Imaging showed more compression on the left.  The 
veteran was therefore advised that he might have some crush 
injury to the L4 root on the right, due to the fact that 
there was not much compression in that area.  

On private neurologic examination in January 1997, the 
veteran gave a history of chronic low back pain dating to 
1988, at which time he was "working, lifting ammunition."  
According to the veteran, he was "bent over all day long," 
and developed chronic low back pain.  The veteran stated that 
he had been bothered by this "off and on" through the years, 
but that, on January 27, 1996, he was involved in an 
automobile accident, at which time he was struck on the side 
of his truck by another vehicle.  Later that same day, the 
veteran reportedly began to experience more back difficulty.  
According to the veteran, he was unable to drive for any 
period of time due to increasing pain when he hit bumps in 
the road.

On physical examination, there was some mild tenderness in 
the lower lumbar spine, particularly out toward the right 
sacroiliac joint.  There was no loss of muscle bulk, and no 
change in muscle tone.  Muscle power was 5/5 in all muscle 
groups in the lower extremities, and the veteran was able to 
feel pinprick throughout.  Vibratory sensation in the lower 
extremities was intact, and reflexes were two plus 
throughout.  The veteran's toes were downgoing, and he had no 
Hoffman's reflexes.  Radiographic studies of the lumbar spine 
showed degenerative changes in the area of the 4th and 5th 
lumbar vertebrae, and in the area of the 5th lumbar vertebra 
and 1st sacral segment, but no spondylolysis or 
spondylolisthesis.  The veteran's degenerative changes were 
associated with central subligamentous disc herniations, and 
there was relative lumbar stenosis at the level of the 4th 
and 5th lumbar vertebrae.  

In correspondence of April 1997, the veteran's private 
physician wrote that he (the veteran) had been involved in a 
motor vehicle accident on January 27, 1996, "with lumbar 
stenosis in the area of the 4th and 5th lumbar vertebrae."  

In correspondence of July 1997, the veteran's private 
physician wrote that, on follow-up that same month, the 
veteran continued to have problems with his back and legs, 
primarily the left leg.  Reportedly, recent electromyographic 
studies had shown electrical changes in the right L4 root.  
Additionally noted was that a repeat MRI had shown 
degenerative changes in the area of the 4th and 5th lumbar 
vertebrae, as well as the 5th lumbar vertebra and 1st sacral 
segment, with foraminal stenosis and narrowing of the spinal 
canal caliber in those regions.  While there was a history of 
injury on January 27, 1996, the veteran had experienced 
symptoms of low back pain "since the military in 1986."  The 
veteran indicated that he had continued to work until his 
injury of 1996, so that "he was aggravated by this new injury 
of January 27, 1996."  

On VA orthopedic examination in May 1998, the veteran gave a 
history of back pain with radiation into the lower 
extremities.  Reportedly, prior to examination, the veteran's 
claims folder had been reviewed, and showed the onset of 
lower back pain as early as 1988.  At that time, the veteran 
received physical therapy, the notes for which showed pain in 
the area of the 4th and 5th lumbar vertebral junction.  This 
responded to conservative treatment, with the veteran able to 
return to duty, though with intermittent activity-related 
discomfort.  After leaving the military in 1991, the veteran 
was involved in a motor vehicle accident in January 1996, at 
which time he injured his lower back.  He was "worked up," 
and an MRI performed in February 1996 demonstrated an L5 
central and left-sided disc herniation with AP narrowing 
which indented the fecal sac.  Additionally noted was an L5 - 
S1 disc annular bulge.  The veteran described his pain in the 
military as "mechanical low back pain."  Currently, he 
experienced a chronic steady severe pain in his lower back 
which extended into both buttocks.  The "cross knees" effect 
was significantly positive, with the veteran utilizing a back 
support and a TENS unit.  Prior to the motor vehicle accident 
in question, the veteran had reportedly driven a truck.  
Additionally noted was the presence of back-related 
discomfort prior to his motor vehicle accident.  In the 
opinion of the examiner, the veteran's history was presented 
in a straightforward manner, without embellishment.

On physical examination, the veteran was in moderate 
distress, complaining of pain in his lower back.  The Waddell 
signs were nonorganic, and pathology was negative.  The 
veteran was able to stand on his heels and toes, but his gait 
was severely antalgic due to spasm in his lower back which 
was easily palpable to examination of the lumbosacral spine.  
There were TENS pads in place on either side of the veteran's 
lumbosacral spine, as well as paraspinal muscle spasm, which 
was "moderately severe."  The veteran had difficulty in 
performing any range of motion.  Forward flexion was limited 
to approximately 30 degrees, with the veteran able to 
maintain a forward flexed position of approximately 20 
degrees.  At the time of evaluation, the veteran was unable 
to extend or move from side to side without a severe increase 
in spasm.  Neurologic examination showed normal sensory and 
motor, and normal reflexes.  Tests of straight leg raising 
were positive on the left side at 35 degrees, with cross 
straight leg raising positive on the right at 50 degrees 
accompanied by pain in the left buttock and down the left 
lower extremity, as well as in the back.  Disguised straight 
leg raising testing was essentially similar.  Radiographic 
studies of the veteran's lumbosacral spine demonstrated the 
presence of degenerative disc disease at the level of the 5th 
lumbar vertebra and 1st sacral segment.  The lumbosacral 
spine was straight, with a loss of normal lordosis consistent 
with the veteran's posture noted on examination and secondary 
to spasm.  The pertinent diagnoses were herniated disc at L4-
L5; degenerative disc disease at L5 - S1; and active lumbar 
spasms secondary to the aforementioned herniated disc and 
degenerative disc disease.

In the opinion of the examiner, the veteran's service records 
clearly indicated that the veteran had experienced problems 
with his lower back prior to the motor vehicle accident in 
January 1996.  Additionally noted were disc problems at the 
level of the 4th and 5th lumbar vertebrae, as well as 
mechanical low back pain.  In the opinion of the examiner, 
based on the veteran's straightforward presentation, the 
motor vehicle accident in 1996 exacerbated a preexisting 
problem related to a service-connected difficulty with the 
veteran's lower back.  Further noted was that the veteran's 
current low back injury with disc herniation was directly 
related to his service-connected back injury sustained while 
on active duty.

In a rating decision of August 1998, the RO granted a 40 
percent evaluation for a herniated disc at the level of the 
4th and 5th lumbar vertebrae, with degenerative disc disease 
at the level of the 5th lumbar vertebra and 1st sacral 
segment, and lumbar spasm, status post lumbar strain, 
effective from January 27, 1996, the date of the veteran's 
motor vehicle accident.

Analysis

The veteran in this case seeks an increased evaluation for 
his service-connected low back disability.  In that regard, 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Finally, it is the intent of the Schedule for Rating 
Disabilities (Part 4) to recognize painful motion with joint 
or periarticular pathology as productive of disability.  
38 C.F.R. § 4.59 (1998).  This is to say that, even absent a 
definable limitation of motion, where there is functional 
disability due to pain, supported by adequate pathology, 
compensation may be warranted.  38 C.F.R. § 4.40 (1998); see 
also Deluca v. Brown, 8 Vet. App. 202 (1995).

In the present case, at the time of the aforementioned VA 
orthopedic examination in June 1995, the veteran stated that, 
while his low back problems continued to "bother him," he had 
received no treatment of any kind for this problem.  Physical 
examination disclosed that the veteran was able to "mount and 
dismount the examining table without difficulty, and walk 
easily on his toes and heels.  While there was some 
tenderness in the area of the lumbosacral junction, and in 
the left sciatic notch, forward flexion was to approximately 
80 degrees, with the veteran able to reach within 4 inches of 
his toes.  There was no evidence of any significant muscular 
weakness, nor was there any atrophy of the thighs or calves.  
In the opinion of the examiner, the veteran suffered from 
degenerative disc disease with mild radiculopathy along his 
left lower extremity.  

Based primarily on the aforementioned examination, the RO, in 
a rating decision of October 1995, reduced the veteran's 
previous 20 percent evaluation for his service-connected low 
back disability to 10 percent, effective January 1, 1996.  
That action was appropriate, given the presence of only mild 
intervertebral disc syndrome, with characteristic pain on 
motion, and only slight limitation of motion of the lumbar 
segment of the spine.  38 C.F.R. Part 4, Codes 5292, 5293, 
5295 (1998).  Accordingly, an evaluation in excess of 10 
percent for the period from January 1 to January 26 for the 
veteran's low back disability is not indicated.

Not until late January 1996, following a motor vehicle 
accident in which the veteran's car was struck on the side by 
another vehicle, was there evidence of increased 
symptomatology associated with the veteran's service-
connected lower back.  In that regard, in correspondence of 
February 1996, the veteran's private physician wrote that 
recent Magnetic Resonance Imaging of the veteran's 
lumbosacral spine showed evidence of significant degenerative 
changes at the level of the 4th and 5th lumbar vertebrae, and 
at the level of the 5th lumbar vertebra and 1st sacral 
segment, in conjunction with subligamentous changes which 
could be due to the motor vehicle accident in question.  
Moreover, on VA orthopedic examination in May 1998, the 
veteran complained of a chronic steady severe pain in his 
lower back extending into both buttocks.  The veteran was 
observed to utilize a back support, as well as a TENS unit.  
While on physical examination, the veteran was able to stand 
on his heels and toes, his gait was severely antalgic due to 
spasm in his lower back.  He had difficulty performing any 
range of motion, and was unable to extend or move from side 
to side without severe increase in muscle spasm.

The Board observes that the 40 percent evaluation currently 
in effect contemplates the presence of severe intervertebral 
disc syndrome with recurring attacks and only intermittent 
relief.  In order to warrant an increased (which is to say, 
60 percent) evaluation, there would, of necessity, need to be 
demonstrated the presence of pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (that is, with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc) and little intermittent relief.  38 C.F.R. Part 4, Code 
5293 (1998).

As is clear from the above, the veteran's increasing 
symptomatology originated with his motor vehicle accident in 
January 1996.  Nonetheless, such symptomatology has been 
found to be "directly related" to the veteran's service-
connected injury.  In the opinion of the Board, the veteran's 
current low back symptomatology more nearly approximates the 
criteria for a 60 percent evaluation than a 40 percent 
evaluation for intervertebral disc syndrome.  This is 
particularly the case given the veteran's complaints of 
"chronic steady severe pain" in his lower back, severely 
restricted range of motion, and demonstrable muscle spasm.  
38 C.F.R. § 4.7 (1998).  Under such circumstances, the Board 
is of the opinion that a 60 percent evaluation for the 
veteran's service-connected low back disability is warranted 
effective from January 27, 1996, the date of his motor 
vehicle accident.  Although the record reveals a measure of 
ambiguity, it is not possible to conclude by the 
preponderance of evidence that the service-connected 
disability is not the source of his back symptomatology.  


ORDER

An evaluation in excess of 10 percent for a herniated disc at 
the level of the 4th and 5h lumbar vertebrae, with 
degenerative disc disease at the level of the 5th lumbar 
vertebra and 1st sacral segment, and lumbar spasm, status 
post lumbar strain, during the period from January 1 to 
January 26, 1996, is denied.

A 60 percent evaluation for a herniated disc at the level of 
the 4th and 5th lumbar vertebrae, with degenerative disc 
disease at the level of the 5th lumbar vertebra and 
1st sacral segment, and lumbar spasm, status post lumbar 
strain, effective from January 27, 1996, is granted, subject 
to those regulations governing the award of monetary 
benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

